Citation Nr: 0928399	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine sprain, claimed as upper and lower back, to include as 
secondary to a service-connected bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1980 to 
December 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a 
lumbar spine sprain, including as secondary to a service-
connected bilateral knee condition.

In September 2005 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported no history of injury to his back.  He 
reported pain in his upper and lower back for a few years 
aggravated by squatting, lifting, and activities.  He stated 
that the pain was the worst in his low back.  X-ray of the 
cervical spine showed normal alignment with no bony 
abnormality and mild limitation of flexion in the lower three 
cervical vertebrae.  X-ray of the thoracic spine showed 
normal alignment of 12 thoracic vertebrae and disc spaces 
were well maintained.  X-ray of the lumbar spine showed five 
lumbar vertebrae in normal alignment.  Diagnosis, in 
pertinent part was history of spinal sprain, mainly lumbar.  
The examiner opined that while the Veteran has a very mild 
chronic spinal sprain, mainly involving the lumbar region, 
there is no relationship of his spinal sprain to his service-
connected left knee condition.  The examination did not 
address direct service connection or aggravation of the 
Veteran's lumbar spine by the Veteran's service-connected 
left knee condition.  Accordingly, another examination should 
be scheduled.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
September 22, 2005.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Associate with the claims folder 
medical records from the Little Rock 
VAMC dating from September 22, 2005.  

2.  Thereafter, schedule the Veteran 
for an appropriate examination 
regarding his claim for service 
connection for residuals of a lumbar 
spine sprain.  The claims file must 
be made available to, and reviewed 
by, the examiner, and the examiner 
must note in his report that the 
claims file was reviewed.  All 
indicated tests must be performed, 
and all findings reported in detail.  
The examiner is specifically 
requested to set forth the diagnosis 
for any upper and lower back 
condition found and opine as to 
whether any diagnosed condition is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) related to his active 
service.  If the examiner finds that 
it is not related to his active 
service, the examiner should provide 
an opinion as to whether any back 
condition is at least as likely as 
not (50 percent probability or 
greater) proximately due to or the 
result of the service-connected left 
knee and/or right knee condition.  If 
the examiner responds in the negative 
then an opinion should be provided as 
to whether any back disability found 
is at least as likely as not (50 
percent probability or greater) 
aggravated by the service-connected 
left knee and/or right knee 
condition.  A complete rationale for 
all opinions proffered must be set 
forth in the report provided.

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

